DETAILED ACTION
1.	This action is responsive to the communication filed on November 19, 2019.  Claims 1-18 are pending.  At this time, claims 1-18 are rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
3.	Claim 1 recites “conducting, an ECDH key exchange using (i) the derived point and (ii) the modulus in order to derive a shared secret”.  Acronym ECDH needed to spell out.  Appropriate correction is required by the applicant.
Claim 1 recites “conducting, an ECDH key exchange using (i) the derived point and (ii) the modulus in order to derive a shared secret; deriving, a symmetric ciphering key using at least the derived shared secret”.  A comma “,” after the word “conducting” and “deriving” should be taken out.  Appropriate correction is required by the applicant.
Claim 10 recites “deriving, a symmetric ciphering key using at least the shared secret”.  A comma “,” after the word “deriving” should be taken out.  Appropriate correction is required by the applicant.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical concepts. This judicial exception is not integrated into a practical application because the generic mathematical functions do not add a meaningful limitation to the abstract idea because they amount to simply implementing particular mathematical operators to an obtained result. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when 
Claim 1 recites a method for a device to decrypt a ciphertext, the method performed by the device, the method comprising: recording a server static public key, a network static public key, a device static private key, and a set of cryptographic parameters; deriving a device ephemeral private key and a device ephemeral public key using the set of cryptographic parameters; sending a first message comprising at least the device ephemeral public key; receiving a second message comprising at least a server ephemeral public key and the ciphertext; conducting at least two elliptic curve (EC) point addition operations using the server static public key, the network static public key, the received server ephemeral public key, and the set of cryptographic parameters in order to derive a point; determining a modulus of a sum of the device static private key and the device ephemeral private key using the set of cryptographic parameters; conducting, an ECDH key exchange using (i) the derived point and (ii) the modulus in order to derive a shared secret; deriving, a symmetric ciphering key using at least the derived shared secret; and decrypting the received ciphertext using the symmetric ciphering key. Claim 1 merely recites abstract mathematical concepts of a method for a device to decrypt a ciphertext. The additional limitations only implement mathematical operators such as computing encryption/decryption keys using scalar multiply operation. These are well-understood, routine, conventional mathematical functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Dependent claims 2-9 depended on claim 1, thus they are rejected with the similar subject matter of claim 1.
Claim 10 recites a method for a server to encrypt a ciphertext, the method performed by the server, the method comprising: recording a set of cryptographic parameters; recording a server static private key, and a device static public key; receiving a first message comprising at least a device ephemeral public key; sending the device ephemeral public key to a key server; receiving a first point from the key server, wherein the first point is generated using the device ephemeral public key; deriving a server ephemeral private key and a server ephemeral public key using the set of cryptographic parameters; conducting a first elliptic curve (EC) point addition operation using at least 
Dependent claims 11-18 depended on claim 10, thus they are rejected with the similar subject matter of claim 10.
Allowable Subject Matter
6.	Claims 1-11 would be allowable if Applicant would amend all the claims to overcome the above Claim Objections and 35 USC 101 rejection.
Information Disclosure Statement
7.	The information disclosure statement (IDS) filed on November 20, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Harper, Travis Kelly et al. (US 20020124177 A1) discloses Methods for encrypting and decrypting electronically stored medical records and other digital documents for secure storage, retrieval and sharing of such documents (see Title).
b.	Le Saint; Eric F. et al. (US 20120144193 A1) discloses Open protocol for authentication and key establishment with privacy (see Title).

d.	Jueneman; Robert R. et al. (US 8009829 B2) discloses Method and system for deploying advanced cryptographic algorithms (see Title).
e.	Le Saint; Eric et al. (US 20150372811 A1) discloses EFFICIENT METHODS FOR AUTHENTICATED COMMUNICATION (see Title).
f.	Vanstone; Scott A. et al. (US 20130019099 A1) discloses Strengthened Public Key Protocol (see Title).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        
February 27, 2021